Citation Nr: 1419949	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-07 178	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the April 24, 2009, decision of the Board of Veterans' Appeals (Board), which denied entitlement to an effective date prior to October 12, 2001, for the award of a 100 percent disability rating for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1968.

The moving party seeks revision or reversal of the April 2009 Board decision to the extent that it denied his request for an earlier effective date for his 100 percent rating for PTSD.



FINDINGS OF FACT

1.  In an April 24, 2009 decision, the Board denied entitlement to an effective date earlier than October 12, 2001, for the award of a 100 percent rating for the Veteran's PTSD.

2.  The April 2009 Board decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The April 24, 2009, Board decision denying entitlement to an effective date earlier than October 12, 2001, for the award of a 100 percent rating for the Veteran's PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.

The Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) in a November 1990 Board decision.  This grant was effectuated in a December 1990 rating decision, which assigned a 10 percent rating, effective November 14, 1988.  The Veteran appealed this initial rating.  

Procedural History

In a November 1994 rating decision, after a Board remand, this rating was increased to 30 percent, effective November 14, 1988.  In a December 1994 statement, the Veteran stated that he agreed with this increase.  This statement ended his appeal.  He did not submit a notice of disagreement or new and material evidence within one year.  Thus, the November 14, 1994, rating decision became final.  38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran underwent a VA PTSD examination in August 1997, which resulted in a continuation of the 30 percent rating.  See September 1997 rating decision.

In March 2004, the Veteran filed a claim for an earlier effective dated for PTSD.  While he stated that he wanted a total rating back to October 1987, the June 2004 rating decision only addressed the effective date of the grant of service connection.  The Veteran perfected his appeal of this rating decision.

A February 2005 Board decision granted an earlier effective date for the grant of service connection, based on a finding that the record clearly showed that the Veteran had filed a claim of service connection for this disability and had submitted medical evidence supporting this claim prior to the November 1988 effective date.  This Board decision was effectuated by an August 2005 rating decision, which granted an earlier effective date of May 19, 1987, for the initial 30 percent rating.  This reflects the date of the Veteran's initial claim of service connection for a nervous condition.

In an August 2002 rating decision, the Veteran's PTSD rating was increase to 100 percent, effective October 12, 2001, the date of the Veteran's claim for an increased rating.  The Veteran was notified of this decision the following month and he did not appeal the effective date.  

The February 2005 Board remand noted that the issue of entitlement to an earlier effective date for the grant of the total (100 percent) disability rating had been raised, but not yet been adjudicated by the agency of original jurisdiction.  

The issue of entitlement to an earlier effective date for the grant of the total (100 percent) disability rating for PTSD was denied in a March 2006 rating decision.  The Veteran filed a March 2006 notice of disagreement with this rating decision.  The RO responded by issuing a June 2007 statement of the case.  The Veteran perfected his appeal by submitting a June 2007 VA Form 9.  It was considered and denied in the April 2009 Board decision at issue.  The Veteran did not appeal this decision to the Court.  Therefore, this decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

The Veteran filed a motion for reconsideration in August 2009, which was denied in March 2010.

Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).
	
A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996)(finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In his February 2011 claim, the Veteran has alleged that the April 2009 Board decision contained CUE in that it failed to properly apply the findings of the earlier February 2005 Board decision.  Additionally, he claims that because his case was pending prior to the decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that there can be no free-standing earlier effective date claim), he should be "grandfathered in" and his claim for a free-standing earlier effective date should be considered.  The Board will take these contentions in turn.

With regard to the Veteran's contention that the April 2009 Board decision failed to properly apply the findings of the earlier February 2005 Board decision, the Board finds that this assertion is untrue.  A review of the record finds compliance with both the order and the remand instructions contained within the February 2005 Board decision.

The February 2005 Board decision inter alia issued an order with regard to the effective date for the grant of service connection for PTSD.  This grant of an earlier effective date did not discuss the disability rating to be applied.  At the time of that decision, the Veteran's PTSD was rated 30 percent from November 14, 1988, to October 12, 2001, and 100 percent thereafter.  The RO extended the initial 30 percent rating to include the additional earlier period.  Thus, the February 2005 Board grant was effectuated by the August 2005 rating decision that extended the 30 percent rating backward to May 19, 1987.  This occurred prior to the April 2009 Board decision.

In the remand portion of the February 2005 Board decision, the Board remand the issues of an earlier effective date for a total (100 percent) evaluation for post-traumatic stress disorder and an increased evaluation for neurodermatitis.  With regard to the PTSD claim, the RO complied with the February 2005 Board decision by issuing the March 2006 rating decision.  The Veteran appealed that rating decision, which, ultimately, led to the April 2009 Board decision at issue.  The Board had jurisdiction over this issue in April 2009 only because the RO had complied with the earlier remand and issued the March 2006 rating decision, upon which the Veteran then perfected an appeal.  Thus, the evidence shows that VA complied with both the order and the remand instructions contained within the February 2005 Board decision.  Therefore, the Veteran's contentions otherwise are without merit.

With regard to the Veteran's contention that the April 2009 Board decision incorrectly subjected him to the holding in Rudd, 20 Vet. App. 296, the Board again finds this claim to be without merit.

The Court's decision in Rudd was issued in August 2006.  Therefore, it was law prior to and at the time of the April 2009 rating decision.  This decision found that freestanding claims for earlier effective dates violated the established rule of finality, citing Leonard v. Nicholson, 4005 F.3d 1333, 1337 (Fed. Cir. 2005) and Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc), which address the proper methods of overcoming finality of a decision through CUE and new and material evidence, respectively.  This decision does not suggest that it is a prospective ruling to be applied only to new cases.  Indeed, the unappealed rating decisions at issue in Rudd (March 1995 and September 1997) predate the August 2002 unappealed rating decision in this veteran's case.  Thus, the Board finds no basis for exempting the Veteran from the holding in Rudd.

The April 2009 Board decision considered entitlement under both a free-standing earlier effective date claim and clear and unmistakable error before denying the Veteran's claim for an earlier effective date for the total rating.  In doing so, the Board properly applied the statutory and regulatory provisions extant at the time to the evidence of record at the time of the decision.  As such, there is no CUE.  See 38 C.F.R. § 20.1403(a).  Further, to the extent that there could have been any error, it is not absolutely clear that it manifestly changed the outcome or that had it not been made a different result would have ensued.  Bouton, 23 Vet. App. at 71; 38 C.F.R. § 20.1403(c).


ORDER

Clear and unmistakable error (CUE) is not found in the April 24, 2009, decision of the Board of Veterans' Appeals (Board), which denied entitlement to an effective date prior to October 12, 2001, for the award of a 100 percent disability rating for post-traumatic stress disorder (PTSD); the motion is denied.




                       ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



